Order entered October 23, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00637-CV

                                 SEMON BONNER, Appellant

                                                 V.

                     FEDERAL HOME LOAN MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02290-B

                                             ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated September 30, 2019, we directed appellant to file, within ten days, written

verification she had requested the reporter’s record. Although we cautioned appellant that failure

to comply could result in the appeal being submitted without the reporter’s record, appellant has

not complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we further ORDER appellant to file her brief on the

merits no later than November 21, 2019.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE